 Case 2:91-cr-00071-GZS Document 66 Filed 04/27/21 Page 1 of 2                 PageID #: 51




                            UNITED STATES DISTRICT COURT
                                    District of Maine


 UNITED STATES OF AMERICA,                    )
                                              )
                                              )
 v.                                           )
                                              )     No. 2:91-cr-00071-GZS
 PETER N. GEORGACARAKOS,                      )
                                              )
            Defendant                         )
                                              )
                                              )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on April 15, 2021, his

Recommended Decision (ECF No. 63). Defendant filed his Objection to the Recommended

Decision (ECF No. 64) on April 26, 2021.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.



       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that Defendant’s Motion for Relief under Rule 60(b), which
               motion is a second or successive petition pursuant to 28 U.S.C. §2255, is hereby
               DISMISSED.
 Case 2:91-cr-00071-GZS Document 66 Filed 04/27/21 Page 2 of 2                    PageID #: 52




       3.      It is ORDERED that a certificate of appealability pursuant to Rule 11 of the Rules
               Governing Section 2255 cases is DENIED because there is no substantial showing
               of the denial of a constitutional right within the meaning of 28 U.S.C. §2253(c)(2).


                                                     /s/George Z. Singal_____________
                                                     U.S. District Judge
Dated this 27th day of April, 2021.
